         Case 4:19-cr-40046-TSH Document 112 Filed 05/20/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

v.                                                   Docket No.: 4:19-CR-40046

JOHN ROBLES



      ASSENTED-TO PARTIAL MOTION TO JOIN MOTION TO SUPPRESS AND
      MEMORANDUM FILED BY CODEFENDANT GARCIA AND DOCKETED AS
                       DOCUMENT NO.78 AND 79



       Now comes John Robles and moves to join the motion to suppress and memorandum on

defendant’s motion to suppress filed by the Defendant Amauris Garcia and docketed as document

no. 78 and 79. Mr. Robles moves to join only so much of that motion that involves the wiretap of

telephone 917-331-7948 (TT2/Garcia telephone) as renewed on August 29, 2010. As grounds for

this motion the defendant Robles states he is an “aggrieved person” under 18 U.S.C. §2510(11)

inasmuch as he was a party to evidence obtained directly or derivatively from intercepted telephone

communications from telephone 917-331-7948 (TT2/Garcia telephone). As the issues and claims

are identical to those raised in the Garcia motion and no additional arguments are raised herein,

the Government, through AUSA Noto does not object to the timing of this motion to join or to Mr.

Robles’ standing to file/join the motion.

                                                     Respectfully Submitted,
                                                     JOHN ROBLES
                                                     By his attorney,


                                                     __/s/ Brian Murphy________
                                                     Brian E. Murphy (666238)
                                                     Murphy & Rudolf LLP
                                                     One Mercantile Street | Suite 740
         Case 4:19-cr-40046-TSH Document 112 Filed 05/20/20 Page 2 of 2



                                                      Worcester, MA 01608
                                                      murphy@murphyrudolf.com
                                                      Phone: (508) 425-6330
                                                      Fax: (508) 536-0834

Dated: May 20, 2020



                                  CERTIFICATE OF SERVICE

       I hereby declare that I have today filed this document in the above case using ECF system

which shall send notification of such filing to the United States Attorney and all other parties.

                                                              __/s/ Brian Murphy________
                                                              Brian E. Murphy
